Citation Nr: 1536862	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity thrombosis, claimed as blood clots.  

2.  Entitlement to service connection for a lung disability, to include as due to an undiagnosed illness or as due to asbestos exposure.  

3.  Entitlement to an effective date prior to July 30, 2010 for the addition of a spouse to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1974 and from January 1984 to October 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision and an October 2010 notification of decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2015 as to the issues of entitlement to service connection for a lung condition and bilateral lower extremity thrombosis.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing as to the issue of entitlement to an effective date prior to July 30, 2010 for the addition of a spouse to VA benefits in a July 2013 Form 9 appeal.  This issue was not discussed during the May 2015 hearing.  The Veteran is entitled to the hearing requested on this issue.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

The Veteran stated in his January 2012 notice of disagreement (NOD) that he had been treated for his lung problems at a hospital in Sevierville, Tennessee one year previously.  These records are not associated with the claims file.  Upon remand, the Board should request that the Veteran identify this hospital, and attempt to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).   

A VA examination was not conducted regarding the Veteran's claim of service connection for a lung condition.  The Veteran's medical records reveal treatment for sleep apnea and pulmonary embolism.  He has pointed to asbestos exposure, exposure to exhaust from aircraft engines, and exposure to burn pits in Southwest Asia as in-service events that might be associated with his current respiratory problems.  Therefore, a VA examination should be conducted upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has claimed in his January 2012 notice of disagreement (NOD) that his respiratory condition is the result of exposure to asbestos in service while aboard the USS John F. Kennedy.  Upon remand, the AOJ should attempt to corroborate this asserted exposure.  

An October 2011 VA examination report concluded that the Veteran's bilateral lower extremity thrombosis was not caused by service, but did not support this conclusion with an appropriate rationale.  In the rationale section, the examiner stated several facts about the Veteran's service, namely that superficial varicosities on the lower extremities were noted in service; that the Veteran had low back pain with left radiculopathy while in service;  that the Veteran was seen for left calf painful nodules and diagnosed with panniculitis vs. erythema nodosum in September 1984 without mention of varicosities; that the Veteran reported an initial clot in 1981, but that there is no documentation of such and the Veteran's discharge summary in April 2000 only listed a previous event in 1996; and that the Veteran reported being taken off of flight status following a 1981 deep vein thrombosis, but that a July 1991 report of medical history documented being dropped from aircrew status due to a back injury.  The examiner did not explain how these facts support the negative conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, a supplemental opinion should be obtained that provides an appropriate rationale.  

The claims folder should also be updated to include VA treatment records compiled since May 28, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing before the Board at the VA regional office closest to the Veteran on the issue of entitlement to an effective date prior to July 30, 2010 for the addition of a spouse to VA benefits.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  

2.  Contact the Veteran and ask him to identify the hospital in Sevierville, Tennessee where he was treated for a lung condition, as discussed in his January 2012 notice of disagreement.  After obtaining the appropriate authorization, request treatment records related to the Veteran from the provider identified.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  Obtain all treatment records for the Veteran from the VA Medical Center in Birmingham, Alabama, and all associated outpatient clinics, dated from May 28, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

4.  Contact the appropriate service department and attempt to verify the Veteran's allegation that he was exposed to asbestos in service aboard the USS John F. Kennedy.  Associate all efforts with the claims file.  If no asbestos exposure is found, provide a memorandum indicating such.  

5.  After completing all of the above, forward the Veteran's claims file to the October 2011 examiner, or another appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity thrombosis is caused by or otherwise related to service.  

A complete rationale is required for any opinion expressed.  The opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

6.  Thereafter, schedule the Veteran for a VA examination concerning his lung condition.  The examiner is asked to diagnose any respiratory or lung disability present.  For each disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is caused by or otherwise related to service.  The examiner must review the claims file.  

A complete rationale is required for any opinion expressed.  The examiner is to specifically consider the Veteran's contention that the disability is caused by exposure to jet fuel, exposure to burn pits in Southwest Asia, whether the Veteran suffers from an undiagnosed illness related to service in the Persian Gulf, and exposure to asbestos if such exposure is verified.  

7.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




